DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10, 11, 13, 15-17, 19, 21, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US 9,239,113) in view of Fu et al. (CN 1667302).
 	Regarding claim 1, Nagai et al. discloses a seal ring Fig. 4, comprising: an inner circumferential surface 12 an outer circumferential surface opposed to the inner circumferential surface; side surfaces 7 orthogonal to the inner circumferential surface and the outer circumferential surface; a plurality of pockets 6 provided, spaced apart from one another in at least one of the side surfaces.  However Nagai et al. fails to explicitly disclose recess regions 

    PNG
    media_image1.png
    182
    250
    media_image1.png
    Greyscale
  	Regarding claim 3, the combination discloses flat portions 7 each provided on a side of the outer circumferential surface with respect to the recess regions 1, the recesses being not provided in the flat portions. 	Regarding claims 4 and 8, the combination discloses a joint portion Fig. 6, the recesses 1 being not provided at the joint portion. 	Regarding claims 5 and 10, 11 and 13, the combination discloses wherein each of the recesses 1 is a circular hole having a diameter of 10 µm or more and 1 mm or less and a depth of 
 	Regarding claims 6 and 15-17, 19, 22 and 24, the combination discloses wherein each of the plurality of pockets 6 is opened on a side of the inner circumferential surface and closed on a side of the outer circumferential surface, the pocket including a bottom portion (6b of Annotated Fig. 4, below) provided at a central region in a circumferential direction, both end portions (7e of Annotated Fig. 4) in the circumferential direction, which are R-surfaces each having a convex shape and connecting to the at least one of the side surfaces, and inclined portions each extending between the bottom portion and each of the both end portions.

    PNG
    media_image2.png
    471
    710
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because of the new ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EUGENE G BYRD/Primary Examiner, Art Unit 3675